DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 7-10 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over various claims (1, 8-9, 12 and 19-20) of U.S. Patent No. 10,359,764. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as set forth below in this office action.

As per claim 2, the patented claims adequately disclose the steps of:

storing a set of manufacturing tool parameters for removing supports from a part that are formed during additive manufacturing of the part (disclosed by patented claim 12 claiming the creation, and utilization of, process plans for a machine tool assembly whereby the tool machines off the support structures, and further via dependent claim 19 which claims the generation of a plural support removal sequences that are selectable by the computer based on an optimization routine);

modeling a “near net” shape comprising the part combined with the supports (disclosed by patented claim 12 claiming, in the 2nd “providing” limitation, that a computer model of a part defining interior part surfaces and one or more support structures that were added via additive manufacturing and modeling a near net shape with the part surfaces and the support structures); and
(e.g. Patented claim 12 claims these features in the “evaluating” limitation).

As per claim 3, patented claim 12 adequately claims these features in the “determining” step of the claim.

As per claim 4, the features of patented claim 20 anticipate the features of this pending claim.

As per claim 7, the combination of patented claims 12, 19 and 20 adequately anticipate the features of this claim. That being said, even though the term “greedy algorithm” is not explicitly used in the combination of patented claims, the steps of the algorithm, as exemplified in Figure 4 of the applicant’s specification, are adequately disclosed in the combination of claims 12 and 19-20 and therefore the features of pending claim 7 are believed to be adequately anticipated by the combination of those very patented claims.

As per claim 8, the patented claims adequately disclose a system comprising:

a storage device (patented claim 1, “storage device”) that stores a model of a part (patented claim 1, “a model of a part defining surfaces and the interior of the part and one or more support structures”) and parameters of a set of tools of a manufacturing assembly (patented claim 1, “parameters for a machining tool assembly”) usable for removing one or more support structures from the part (patented claim 1,” for the tool assembly to remove all of the support structures”), the support structures formed with the part to facilitate additive manufacturing of the part (patented claim 1, the part and one or more support structures that were added to the part during additive manufacturing”) ; and
(patented claim 1, a processor and a memory within which code for execution by the processor is stored to perform the steps comprising”):
modeling a near-net shape comprising the part combined with the support structures (patented claim 1, a near-net shape initially modeled as the part combined with the support structures”); and

developing a process plan comprising subtractive manufacturing operations by the manufacturing assembly that remove the support structures, wherein the process plan repeatedly updates the near-net shape as each one of the support structures is incrementally removed (patented claim 1, “creating process plans comprising machining operations by the machining tool assembly”; also “operating the machining tool assembly per the machining operations in the process plans by machining off the support structures” and “wherein the support structure is added to a support removal sequence and the near-net shape is continually updated as each support structure is incrementally removed”).

As per claim 9, Nelaturi et al. adequately discloses the process plan removing only those parts of the support structures that are in contact with the part (e.g. See patented claim 1, “determining a manner of construction of each of the support structures to provide contact features at an intersection of the support structures and the part” and “evaluating each of the support structures for the existence of a contact feature within free-space that is available within the configuration space around the near-net shape that comprises a feasible region of contact for the tool assembly to remove all of the support structures that are accessible from the near-net shape”).

As per claim 10, the features of patented claim 9 adequately anticipate this claim.

As per claim 13, the combination of patented claims 1, 8 and 9 anticipate the features of this claim. Even though the term “greedy algorithm” is not explicitly used in 

With respect to pending claim 14, since this claim recites a method that is comprised of essentially the same features as the combination of pending claims 2 and 4, and therefore the rational as set forth, above, with respect to the rejection of claims 2 and 4, is applied herein. It is further noted that identifying orientations of the machining tool is also described by patented claim 12, “each parameter comprising orientations and positions of the machining tool assembly”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        March 24, 2022
/RDH/